                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION


                                      NO. 5.19-cv-00076-FL

 ALDI INC.,                                       )
                                                  )
                        Plaintiff,                )
                                                  )
 v.                                               )
                                                  )
 BRUNA MARACCINI, COLLEEN                         )
 SAVORY, LIDL US, LLC, LIDL US                        ORDER OF COURT
                                                  )
 OPERATIONS, LLC and LIDL US                      )
 MANAGEMENT, INC.,                                )
                                                  )
                        Defendants.
                                                  )


                    31st day of July, 2020, upon consideration of the parties’ Stipulation of
       AND NOW this ____

Dismissal with Prejudice, it is hereby ORDERED that this matter is dismissed with prejudice,

each party to bear its own costs and fees. The Court will continue to retain jurisdiction over this

matter as necessary to enforce the terms of the parties’ settlement



                                                      ____________________________________
                                                      LOUISE W. FLANAGAN
                                                      United States District Judge




          Case 5:19-cv-00076-FL Document 121 Filed 07/31/20 Page 1 of 1
